Citation Nr: 9917809	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  97-34 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral 
pterygium.

2.  Entitlement to service connection for cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from August 1942 
to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating determination from a 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

1.  There is no competent evidence of a current pterygium.  

2.  There is no competent evidence of current cataracts.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral pterygium 
is not well grounded. 38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for cataracts is not 
well grounded. 38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service records include a September 1945 processing affidavit 
wherein the veteran did not report any wounds, injuries, or 
diseases incurred during service.  A physical examination 
conducted in September 1945 shows normal eyes.  The veteran's 
visual acuity was noted to be 20/20, bilaterally.  An 
Affidavit for Philippine Army Personnel dated in July 1946 
wherein the veteran reported no wounds or illnesses during 
service.  The veteran's March 1946 separation examination 
showed no eye abnormalities.  The veteran's visual acuity was 
noted to be 20/20, bilaterally.

A certification from V. Luna General Hospital shows that the 
veteran was hospitalized in October and November 1962.  The 
diagnoses were bilateral pterygium of the nasal side, 
bilateral and catarrhal conjunctivitis, right from October to 
November 1962.  It was indicated that the veteran was a 
member of the Philippine military and that the diagnosed 
disabilities were incurred in the line of duty.

In a December 1976 statement Luis Lenma, M.D. reported that 
he had treated the veteran beginning that month for bilateral 
conjunctivae.  

Private medical records dated in February 1997 show that the 
veteran underwent a physical examination wherein he was found 
to have pinkish, conjunctivas, bilaterally.  

Pertinent Law and Regulations

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
injury was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  In general, a 
chronic disease will be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  To receive the presumption, 
the chronic disease must have become manifest to a degree of 
10 percent or more within 1 year from the date of separation 
from service.  38 C.F.R. § 3.307 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Service connection may be granted for any or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived from specialized medical knowledge, skill, expertise, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154 (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 38 C.F.R. § 
3.304 (1996).  However, competent evidence of a nexus is 
still required.  Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Bilateral Pterygium

In his February 1996 VA Form 21-526, application for 
compensation of pension, the veteran reported that his 
bilateral pterygium, on the nasal side began in 1962.  More 
recently, in his substantive appeal, he has asserted that all 
of the conditions for which he is claiming serve connection 
began in service and have been continuously treated up to the 
present.  The veteran has not reported where this treatment 
occurred.

The only competent evidence of pterygium is found in the 1962 
hospitalization report.  In order for the veteran's claim to 
be well grounded, there must be competent evidence of a 
current disability.  The United States Court of Appeals for 
the Federal Circuit has held that the requirement of current 
disability means that there is competent evidence of the 
disability at the time of the application for the benefit.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case 
the veteran's application was made in March 1996, and there 
was no evidence of pterygium at that time or at any time 
since the application.

The veteran has asserted that he currently has pterygium.  
However, as a lay person, he is not competent to diagnose a 
current disability. Grottveit v. Brown, supra.  In the 
absence of competent evidence of a current disability, the 
claim is not well grounded and must be denied.

Cataracts

There is no competent (medical) evidence that the veteran 
currently has cataracts. Although the veteran claims that he 
has the claimed disability, his lay opinion does not 
constitute competent evidence.  He is not qualified to render 
an opinion as to what is essentially a question of medical 
diagnosis.  Grottveit.  In the absence of competent evidence 
showing a current diagnosis of cataracts, the claim of 
entitlement to service connection for cataracts is not well 
grounded.

Duty to Assist and Examinations

In his July 1997 notice of disagreement, the veteran objected 
to the denial of his claims without the benefit of a VA 
examination to determine whether his disabilities were 
related to service.  In the absence of a well-grounded claim, 
VA has no duty to assist with further development.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Therefore, VA has not 
duty to afford him an examination prior to deciding his 
claims.

The veteran has not reported the existence of any specific 
evidence that could render his claims well grounded.  The 
Board finds that there is no further duty to inform him of 
the evidence necessary to complete his application.  38 
U.S.C.A. § 5103(a) (West 1991); Beausoliel v. Brown, 8 Vet. 
App. 69 (1995).


ORDER

Service connection for bilateral pterygium is denied.  

Service connection for bilateral cataracts is denied.  


REMAND

In a rating decision dated in December 1996, the RO denied 
entitlement to service connection for pterygium, cataracts, 
and conjunctivitis; and determined that new and material 
evidence had not been submitted to reopen claims for service 
connection for hemorrhoids and pulmonary tuberculosis.  In a 
statement received in January 1997, the veteran expressed 
disagreement with the December 1996 decision without 
specifying the issues with which he disagreed.  the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a vague 
notice of disagreement must be construed as expressing 
disagreement with all of the issues considered in the rating 
decision.  Buckley v. West, 12 Vet. App. 76 (1998)

The RO has not issued a statement of the case as to the 
issues of entitlement to service connection for 
conjunctivitis, or whether new and material evidence has been 
submitted to reopen claims for service connection for 
hemorrhoids and pulmonary tuberculosis.  The claim must be 
remanded to the RO for the issuance of a statement of the 
case as to those issues.  38 U.S.C.A. § 7105; see Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process)  see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, supra.

Accordingly, this case is REMANDED for the following:

The RO should issue a statement of the 
case as to the issues of entitlement to 
service connection for conjunctivitis, 
and whether new and material evidence has 
been submitted to reopen claims for 
service connection for hemorrhoids and 
pulmonary tuberculosis.  The veteran and 
representative, if any, should be given 
the opportunity to respond thereto.  Only 
if the veteran files a timely substantive 
appeal should the veteran's claim be 
returned to the Board.  The veteran and 
his representative have the right to 
submit additional argument and evidence 
while the appeal is in a remand status.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

